                                                                                        SLF Invoice Sorted by Category

Date Billed                                                                                       Actual        Actual                Time    Amount
                      Billed By                           Description                                                     Rate                                                      Category
   On                                                                                             Time          Charge              Claimed   Claimed % Reduction
                                  Preparation and drafting of Application to Confirm
3/17/2020 Rebecca Matlock         Arbitration Award                                                    0.7      $133.00   $190.00       0.7   $133.00          0% Case Initiation

                                  Editing and revision of application to confirm arbitration
3/17/2020 Steve Rauls             award; draft civil cover sheet and prepare exhibits                  0.5      $112.50   $225.00       0.5   $112.50          0%   Case Initiation
3/26/2020 Josh Sanford            Editing and revision of summons                                      0.1       $32.50   $325.00       0.1    $32.50          0%   Case Initiation
3/28/2020 Josh Sanford            Editing and revision of summonses                                    0.1       $32.50   $325.00         0     $0.00        100%   Case Initiation
                                                                                                       1.4      $310.50                 1.3   $278.00          7%   Case Initiation Total
3/19/2020     Josh Sanford        Examination of transmittal to clerk                                  0.1       $32.50   $325.00         0     $0.00        100%   Case Management
3/20/2020     Josh Sanford        Examination of filed motion                                          0.1       $32.50   $325.00       0.1    $32.50          0%   Case Management
3/20/2020     Josh Sanford        Examination of clerk's notice                                        0.1       $32.50   $325.00         0     $0.00        100%   Case Management
3/20/2020     Josh Sanford        Examination of judge assignment                                      0.1       $32.50   $325.00         0     $0.00        100%   Case Management
3/20/2020     Josh Sanford        Work on Client's file: new case filing/complaint                     0.1       $32.50   $325.00       0.1    $32.50          0%   Case Management
                                  Receive, read and prepare response to email(s) from CL:
3/20/2020     Josh Sanford        case management                                                      0.1       $32.50   $325.00         0      $0.00       100%   Case Management
3/22/2020     Josh Sanford        Examination of Clerk's notice                                        0.1       $32.50   $325.00       0.1     $32.50         0%   Case Management
3/26/2020     Josh Sanford        Conference with TF: service of case                                  0.1       $32.50   $325.00       0.1     $32.50         0%   Case Management
3/30/2020     Josh Sanford        Examination of issued summons                                        0.1       $32.50   $325.00         0      $0.00       100%   Case Management
3/30/2020     Josh Sanford        Examination of request for issuance of summons                       0.1       $32.50   $325.00         0      $0.00       100%   Case Management
                                  Receive, read and prepare response to email(s) from staff
                                  regarding proof of service; file proof of service on
 4/6/2020     Steve Rauls         corporate defendants                                                 0.3       $67.50   $225.00       0.3     $67.50         0% Case Management
                                  Receipt and review of Proof of Service; save in file;
4/6/2020 Staff                    calendar Def's Answer; email SR                                      0.1        $6.00    $60.00         0      $0.00       100% Case Management
4/7/2020 Josh Sanford             Examination of filed returns                                         0.1       $32.50   $325.00         0      $0.00       100% Case Management
4/22/2020 Josh Sanford            Examination of text order                                            0.1       $32.50   $325.00         0      $0.00       100% Case Management
                                  Receipt and review of Def's Order of Extension; save in file;
4/23/2020 Staff                   update deadline                                                      0.1        $6.00    $60.00       0.1      $6.00         0% Case Management
5/22/2020 Josh Sanford            Examination of response-filed                                        0.2       $65.00   $325.00       0.2     $65.00         0% Case Management
                                  Examination of Intra-office memo regarding case events
5/26/2020 Josh Sanford            and deadlines                                                        0.1       $32.50   $325.00         0      $0.00       100% Case Management
6/9/2020 Josh Sanford             Examination of text only order                                       0.1       $32.50   $325.00         0      $0.00       100% Case Management
6/9/2020 Josh Sanford             Examination of filed- motion for extension                           0.1       $32.50   $325.00       0.1     $32.50         0% Case Management
                                  Examination of Intra-office memo regarding case events
 7/8/2020     Josh Sanford        and deadlines                                                        0.1       $32.50   $325.00         0      $0.00       100%   Case Management
 7/8/2020     Josh Sanford        Examination of Judgment                                              0.1       $32.50   $325.00       0.1     $32.50         0%   Case Management
 7/8/2020     Josh Sanford        Examination of Opinion and Order                                     0.1       $32.50   $325.00       0.1     $32.50         0%   Case Management
 7/8/2020     Staff               Work on Client's file: process ECF - Judgment                        0.1        $6.00    $60.00         0      $0.00       100%   Case Management

                                  Work on Client's file: process ECF - Order and Opinion
 7/8/2020     Staff               Granting Motion to Confirm Arbitration Award                         0.1        $6.00    $60.00         0     $0.00        100% Case Management
                                                                                                       2.7      $741.50                 1.3   $366.00         52% Case Management Total
                                  Telephone Conference(s) between Attorney and Client
                                  regarding collection efforts and updated contact
5/15/2020 Steve Rauls             information                                                          0.2       $45.00   $225.00       0.2     $45.00         0% Client Communications
                                                                                                       0.2       $45.00                 0.2     $45.00         0% Client Communications Total

                                                                                                  Page 1 of 3
                                                                                      SLF Invoice Sorted by Category

Date Billed                                                                                    Actual        Actual                Time    Amount
                   Billed By                            Description                                                    Rate                                                   Category
   On                                                                                          Time          Charge              Claimed   Claimed % Reduction
                                Receive, read and prepare response to email(s) from OC:
4/17/2020 Josh Sanford          consent judgment                                                    0.1       $32.50   $325.00       0.1     $32.50         0% Consent Judgment
5/8/2020 Josh Sanford           Examination of OC's proposed consent judgment                       0.2       $65.00   $325.00       0.2     $65.00         0% Consent Judgment
5/15/2020 Josh Sanford          Examination of email to OC re: consent judgment                     0.1       $32.50   $325.00       0.1     $32.50         0% Consent Judgment

                                Examination of Def.'s proposed consent judgment;
                                research governor's proclamation cited in Def.'s draft and
5/15/2020 Steve Rauls           email opposing counsel regarding proposed changes                   1.2      $270.00   $225.00       1.2   $270.00          0% Consent Judgment
                                Editing and revision of Def.'s proposed consent judgment;
5/22/2020 Steve Rauls           email to JS for review                                              0.8      $180.00   $225.00       0.8   $180.00          0% Consent Judgment
                                                                                                    2.4      $580.00                 2.4   $580.00          0% Consent Judgment Total
4/22/2020 Josh Sanford          Examination of email to chambers from OC                            0.1       $32.50   $325.00       0.1    $32.50          0% Court Communications
                                Receive, read and prepare response to email(s) from
 7/8/2020     Josh Sanford      Chambers                                                            0.1       $32.50   $325.00       0.1     $32.50         0%   Court Communications
 7/9/2020     Josh Sanford      Examination of emails with Chambers from OC                         0.1       $32.50   $325.00       0.1     $32.50         0%   Court Communications
                                                                                                    0.3       $97.50                 0.3     $97.50         0%   Court Communications Total
 7/8/2020     Josh Sanford      Conference with RM re Fee Petition                                  0.1       $32.50   $325.00       0.1     $32.50         0%   Fee Petition
                                Receive, read and prepare response to email(s) from JS and
 7/8/2020     Rebecca Matlock   SR about drafting a fee petition                                    0.1   $19.00       $190.00         0    $0.00         100%   Fee Petition
 7/9/2020     Rebecca Matlock   Preparation and drafting of Fee Petition                              1 $190.00        $190.00         1 $190.00            0%   Fee Petition
7/14/2020     Rebecca Matlock   Preparation and drafting of Fee Petition                            1.1 $ 209.00       $190.00       1.1 $ 209.00           0%   Fee Petition
7/15/2020     Rebecca Matlock   Preparation and drafting of Fee Petition                            1.6 $ 304.00       $190.00       1.6 $ 304.00           0%   Fee Petition
7/16/2020     Rebecca Matlock   Preparation and drafting of Fee Petition                            1.2 $ 228.00       $190.00       1.2 $ 228.00           0%   Fee Petition
                                                                                                    5.1 $982.50                        5 $963.50            2%   Fee Petition Total
3/18/2020 Josh Sanford          Conference with RM: briefing, next steps                            0.1   $32.50       $325.00       0.1   $32.50           0%   In-House Conference
                                Discussion of case status and directing case strategy to
3/19/2020 Josh Sanford          Attorney SR/CL                                                      0.1       $32.50   $325.00       0.1     $32.50         0% In-House Conference
                                Receive, read and prepare response to email(s) from CL
                                regarding docketing application to confirm arbitration
3/20/2020 Steve Rauls           award                                                               0.1       $22.50   $225.00         0      $0.00       100% In-House Conference
3/30/2020 Josh Sanford          Examination of IOM: service of lawsuit                              0.1       $32.50   $325.00         0      $0.00       100% In-House Conference
5/15/2020 Josh Sanford          Conference with SR: terms of settlement                             0.1       $32.50   $325.00       0.1     $32.50         0% In-House Conference
                                Discussion of case status and directing case strategy to
5/26/2020 Josh Sanford          Attorney SR                                                         0.1       $32.50   $325.00       0.1     $32.50         0% In-House Conference
                                Conference with JS regarding collections efforts and Def.'s
5/26/2020 Steve Rauls           proposed consent order                                              0.1       $22.50   $225.00       0.1     $22.50         0% In-House Conference
7/8/2020 Josh Sanford           Preparation and drafting of IOM re next steps                       0.1       $32.50   $325.00         0      $0.00       100% In-House Conference
7/9/2020 Josh Sanford           Conference with SG re Fee Petition                                  0.1       $32.50   $325.00         0      $0.00       100% In-House Conference
                                Telephone Conference(s) with TF about drafting the Fee
7/13/2020 Rebecca Matlock       Petition                                                            0.1       $19.00   $190.00       0.1    $19.00          0% In-House Conference
                                                                                                      1      $291.50                 0.6   $171.50         40% In-House Conference Total
4/17/2020 Josh Sanford          Examination of OC email; review file                                0.2       $65.00   $325.00       0.2    $65.00          0% Opposing Counsel Communications

4/20/2020 Josh Sanford          Receive, read and prepare response to email(s) from OC              0.1       $32.50   $325.00       0.1     $32.50         0% Opposing Counsel Communications
                                Receive, read and prepare response to email(s) from OC-
4/20/2020 Josh Sanford          settlement                                                          0.1       $32.50   $325.00       0.1     $32.50         0% Opposing Counsel Communications

                                                                                               Page 2 of 3
                                                                               SLF Invoice Sorted by Category

Date Billed                                                                             Actual        Actual              Time   Amount
                Billed By                          Description                                                  Rate                                              Category
    On                                                                                  Time          Charge            Claimed Claimed % Reduction
4/21/2020 Josh Sanford      Examination of OC email                                         0.1        $32.50   $325.00      0.1  $32.50          0% Opposing Counsel Communications
 5/8/2020 Josh Sanford      Examination of OC: email                                        0.1        $32.50   $325.00      0.1  $32.50          0% Opposing Counsel Communications
5/18/2020 Josh Sanford      Examination of OC email                                         0.1        $32.50   $325.00      0.1  $32.50          0% Opposing Counsel Communications
                            Receive, read and prepare response to email(s) from SR:
5/22/2020 Josh Sanford      offer from OC                                                    0.1       $32.50   $325.00     0.1    $32.50         0% Opposing Counsel Communications

5/22/2020 Josh Sanford      Receive, read and prepare response to email(s) from OC           0.1       $32.50   $325.00     0.1    $32.50         0% Opposing Counsel Communications
                            Receive, read and prepare response to email(s) from OC-
5/26/2020 Josh Sanford      extension                                                        0.1       $32.50   $325.00     0.1    $32.50         0% Opposing Counsel Communications
5/28/2020 Josh Sanford      Examination of OC email                                          0.1       $32.50   $325.00     0.1    $32.50         0% Opposing Counsel Communications
6/3/2020 Josh Sanford       Examination of OC email                                          0.1       $32.50   $325.00     0.1    $32.50         0% Opposing Counsel Communications

6/3/2020   Josh Sanford     Receive, read and prepare response to email(s) from OC           0.1       $32.50   $325.00     0.1    $32.50         0% Opposing Counsel Communications
6/4/2020   Josh Sanford     Examination of OC emails                                         0.2       $65.00   $325.00     0.2    $65.00         0% Opposing Counsel Communications

6/9/2020   Josh Sanford     Receive, read and prepare response to email(s) from OC           0.1       $32.50   $325.00     0.1    $32.50         0% Opposing Counsel Communications
                            Receive, read and prepare response to email(s) from OC;
6/9/2020 Josh Sanford       review filings                                                   0.1       $32.50   $325.00     0.1    $32.50         0% Opposing Counsel Communications
6/15/2020 Josh Sanford      Examination of OC email                                          0.1       $32.50   $325.00     0.1    $32.50         0% Opposing Counsel Communications
                            Receive, read and prepare response to email(s) from OC -
6/22/2020 Josh Sanford      offer                                                            0.1       $32.50   $325.00     0.1    $32.50         0% Opposing Counsel Communications
6/23/2020 Josh Sanford      Examination of OC email                                          0.1       $32.50   $325.00     0.1    $32.50         0% Opposing Counsel Communications
                            Receipt and review of emails from opposing counsel
6/23/2020 Steve Rauls       regarding payment of judgment                                    0.1       $22.50   $225.00     0.1    $22.50         0% Opposing Counsel Communications
                            Receive, read and prepare response to email(s) from OC:
6/24/2020 Josh Sanford      payment                                                          0.1       $32.50   $325.00     0.1    $32.50         0% Opposing Counsel Communications
                            Receive, read and prepare response to email(s) from OC re
7/10/2020 Josh Sanford      payment plan                                                     0.1       $32.50   $325.00     0.1    $32.50         0% Opposing Counsel Communications
                                                                                             2.3      $737.50               2.3   $737.50         0% OC Communications Total




                                                                                        Page 3 of 3
